355 S.W.3d 570 (2011)
Tim WHOBREY, Appellant,
v.
MERCHANDISE PICKUP SERVICES INC. and Division of Employment Security, Respondents.
No. ED 96662.
Missouri Court of Appeals, Eastern District.
December 27, 2011.
Robert G. Kister, Herculaneum, MO, for appellant.
Ninion S. Riley, Jefferson City, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., ROY L. RICHTER, J., and GARY M. GAERTNER, JR., J.

ORDER
PER CURIAM.
Tim Whobrey (Claimant) appeals from a decision by the Labor and Industrial Relations Commission (Commission) denying him unemployment benefits. We affirm. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties, for their use only. We affirm the judgment pursuant to Rule 84.16(b).